TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00391-CV


                               Michelle Kaplowitz, Appellant

                                              v.

        Lone Star Tan GP, LLC; LST Austin I, Ltd.; and Ashley Alvillar, Appellees


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 18-0550-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michelle Kaplowitz has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: October 14, 2022